Title: General Orders, 8 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Sunday July 8th 1781
                     Parole Paris
                     Countersigns Brest
                  Dunkirk
                  For the Day tomorrow
                  Brigadier General PattersonColonel Henry JacksonMajor Prior.Inspector—Stark’s brigadeFor the working party
                  Colonel Greaton  Major OliverThe Surgeons who have not yet been furnished with Lint and Bandages will please to apply for them at the Flying hospital one mile in the rear of Head Quarters.
                  Lieutenant Thomas T Jackson of Colonel Sheldon’s dragoons is appointed Aid de Camp to Major General Lord Stirling and is to be respected accordingly.
                  The following officers are appointed to do the regimental Staff duty in the Fifth Connecticut regiment vizt.
                  Lieutenant Aaron BenjaminAdjutant from 1st January 1781Lieutenant Ezra LeePaymaster from 22d February 1781Lieutenant Reuben AndersonQuarter master from 1st June 1781and are to be obeyed accordingly.
                  A Working party under the command of a Colonel and Major to parade tomorrow morning at eight ô clock on the Grand parade with their arms and packs, to march to Dobbs ferry there to erect such Fortifications as Lieutenant Colonel Gouvion (who will attend as Engineer) shall point out.
                  An accurate Return of the number of recruits that have joined the several state lines and the Artillery between the first of June and first of July 1781 to be given in at the Adjutant General’s office on Tuesday next specifying what number of them has been rejected as unfit for service.
               